Case 17-34665-KLP                Doc 6024       Filed 12/20/18 Entered 12/20/18 14:28:54                      Desc Main
                                               Document     Page 1 of 4



     Edward O. Sassower, P.C.                                     James H.M. Sprayregen, P.C.
     Joshua A. Sussberg, P.C. (admitted pro hac vice)             Anup Sathy, P.C.
     Emily E. Geier (admitted pro hac vice)                       Chad J. Husnick, P.C. (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                         KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                           KIRKLAND & ELLIS INTERNATIONAL LLP
     601 Lexington Avenue                                         300 North LaSalle
     New York, New York 10022                                     Chicago, Illinois 60654
     Telephone:         (212) 446-4800                            Telephone:          (312) 862-2000
     Facsimile:         (212) 446-4900                            Facsimile:          (312) 862-2200

     -and-

     Michael A. Condyles (VA 27807)
     Peter J. Barrett (VA 46179)
     Jeremy S. Williams (VA 77469)
     KUTAK ROCK LLP
     901 East Byrd Street, Suite 1000
     Richmond, Virginia 23219-4071
     Telephone:          (804) 644-1700
     Facsimile:          (804) 783-6192

     Co-Counsel to the Debtors and Debtors in Possession

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

                                                                              )
     In re:                                                                   )    Chapter 11
                                                                              )
     TOYS “R” US, INC., et al.,1                                              )    Case No. 17-34665 (KLP)
                                                                              )
                                 Debtors.                                     )    (Jointly Administered)
                                                                              )

                THIRD ORDER EXTENDING DEBTORS’ EXCLUSIVE PERIODS
             TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

              Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

 (collectively, the “Debtors”) for entry of an order (this “Order”), extending the periods during

 which the Debtors have the exclusive right to file a chapter 11 plan and to solicit votes on a plan



 1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting
        Related Relief [Docket 78]. The location of the Debtors’ service address is One Geoffrey Way, Wayne,
        New Jersey 07470.
 2      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
Case 17-34665-KLP        Doc 6024     Filed 12/20/18 Entered 12/20/18 14:28:54             Desc Main
                                     Document     Page 2 of 4


 filed during the Filing Exclusivity Period and Solicitation Exclusivity Period, all as more fully set

 forth in the Motion; and upon the First Day Declarations; and this Court having jurisdiction over

 this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing Order of Reference from the

 United States District Court for the Eastern District of Virginia, dated July 10, 1984; and this

 Court having found that it may enter a final order consistent with Article III of the United States

 Constitution; and this Court having found that venue of this proceeding and the Motion in this

 district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the

 relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and

 other parties in interest; and this Court having found that the Debtors’ notice of the Motion and

 opportunity for a hearing on the Motion were appropriate under the circumstances and that no

 other notice need be provided; and this Court having reviewed the Motion and having heard the

 statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

 and this Court having determined that the legal and factual bases set forth in the Motion and at the

 Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

 before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

 ORDERED THAT:

        1.      The Motion is granted as set forth in this Order.

        2.      The Debtors’ exclusive period to file a chapter 11 plan with respect to each Debtor

 is extended through and including February 10, 2019, and the Debtors’ exclusive period to solicit

 acceptances of a chapter 11 plan with respect to each Debtor is extended through and including

 April 11, 2019.




                                                  2
Case 17-34665-KLP       Doc 6024     Filed 12/20/18 Entered 12/20/18 14:28:54             Desc Main
                                    Document     Page 3 of 4


        3.      Entry of this Order is without prejudice to the Debtors’ right to seek additional and

 further extensions of the Exclusive Periods within which to file and solicit acceptance of a plan

 from this Court, as may be necessary or appropriate.

        4.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

 of such Motion and the requirements of Bankruptcy Rule 6004(a) are satisfied by such notice.

        5.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

 are immediately effective and enforceable upon its entry.

        6.      The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Motion.

        7.      This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.
         Dec 20 2018
  Dated: __________                                   /s/ Keith L. Phillips
  Richmond, Virginia                                  THE HONORABLE KEITH L. PHILLIPS
                                                      UNITED STATES BANKRUPTCY JUDGE



                                                      Entered on Docket: Dec 20 2018




                                                  3
Case 17-34665-KLP             Doc 6024      Filed 12/20/18 Entered 12/20/18 14:28:54                 Desc Main
                                           Document     Page 4 of 4


  WE ASK FOR THIS:

  /s/ Jeremy S. Williams

  Michael A. Condyles (VA 27807)
  Peter J. Barrett (VA 46179)
  Jeremy S. Williams (VA 77469)
  KUTAK ROCK LLP
  901 East Byrd Street, Suite 1000
  Richmond, Virginia 23219-4071
  Telephone:          (804) 644-1700
  Facsimile:          (804) 783-6192

  - and -

  Edward O. Sassower, P.C.
  Joshua A. Sussberg, P.C. (admitted pro hac vice)
  Emily E. Geier (admitted pro hac vice)
  KIRKLAND & ELLIS LLP
  KIRKLAND & ELLIS INTERNATIONAL LLP
  601 Lexington Avenue
  New York, New York 10022
  Telephone:         (212) 446-4800
  Facsimile:         (212) 446-4900

  - and -

  James H.M. Sprayregen, P.C.
  Anup Sathy, P.C.
  Chad J. Husnick, P.C. (admitted pro hac vice)
  KIRKLAND & ELLIS LLP
  KIRKLAND & ELLIS INTERNATIONAL LLP
  300 North LaSalle
  Chicago, Illinois 60654
  Telephone:          (312) 862-2000
  Facsimile:          (312) 862-2200

  Co-Counsel to the Debtors and Debtors in Possession


                                     CERTIFICATION OF ENDORSEMENT
                                  UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

          Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed order has been
  endorsed by or served upon all necessary parties.

                                                        /s/ Jeremy S. Williams
